United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41107
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

OSCAR RAMIREZ-MENDOZA,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-150-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Oscar

Ramirez-Mendoza (Ramirez) has moved for leave to withdraw from

this direct appeal and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Ramirez has received a copy of

counsel’s motion and brief but has not filed a response.       Our

independent review of the brief and the record disclose no

nonfrivolous issue in this appeal.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41107
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.